DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the cheek portions" in the final line.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuno (USP 6,052,873).  Please refer to the annotated fig. 1 of Cuno below.  It is noted that this is a different interpretation of the reference than previously applied. 

    PNG
    media_image1.png
    654
    619
    media_image1.png
    Greyscale

In regards to claim 1, Cuno discloses a clamping collar comprising:
 a metal belt (1, abstract discloses metal) configured to be clamped on an object, the belt having an inner recess comprising a bottom delimited by cheeks (2, see fig. 4) oriented towards an axis of the belt defining an axial direction, and 
a capacity reserve (see annotated figure) formed by a portion of the belt configured to elongate under an effect of a clamping tension of the belt (elongation shown at bottom groove 3 between figs. 1 and 2), the capacity reserve being delimited, along a circumferential direction of the belt, by a first linking portion (3) and a second linking portion (3) in which the cheeks are interrupted, and the capacity reserve comprising cheek portions (2) oriented towards the axis of the belt, each cheek portion extending continuously from the first linking portion to the second linking portion (shown in annotated fig.).
In regards to claim 2, Cuno further discloses the cheek portions have convex curved edges (shown in fig. 1).
In regards to claim 3, Cuno further discloses the capacity reserve has at least one concave edge portion (shown in annotated fig. - edge of “2” at concave reserve portion).
In regards to claim 4, Cuno further discloses the cheek portions are at least partly located axially on either side of said concave edge portion (shown in annotated fig.).
In regards to claim 5, Cuno further discloses the belt defines a cylindrical outer envelope, and the concave edge portion extends in the cylindrical outer envelope without forming a radially protruding corrugation (shown in fig. 1)
In regards to claim 9, Cuno further discloses the cheek portions are formed in lobes (shown in figs. 1-4).
In regards to claim 10, Cuno further discloses the capacity reserve has at least one concave edge portion, and wherein at least one of the lobes has an apex located axially in line with a bottom area of a concavity of the concave edge portion (shown in figs. 1-4).
In regards to claim 11, Cuno further discloses the belt carries a protruding lug (11) in the vicinity of a first end and a hook (6) in the vicinity of a second end, the hook having a front wall (8) and a common part (7), the front wall being intended to be retained behind the lug while the hook is hooked on the lug to keep the collar in a clamped state (shown in fig. 2), the common part linking the front wall to the belt and having a gripping surface (surface of 15) protruding radially outwardly and two lateral borders which extend axially on either side of the gripping surface by being radially set back from the gripping surface (shown between figs. 3 and 10).
In regards to claim 12, Cuno further discloses the gripping surface is formed at the rear of a boss (15) of the common part.
In regards to claim 13, Cuno further discloses the collar formed in one piece from a metal strip (shown in fig. 1).

Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cuno as applied to claim 1 above.
Cuno discloses the clamping collar of claim 1. While does not expressly disclose the cheek portions have a reduced radial height, compared to a height of the cheeks that delimit the bottom of the recess in regions of the belt other than the capacity reserve; the height of the cheeks may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Cuno to have the cheek portions have a reduced radial height, compared to a height of the cheeks that delimit the bottom of the recess in regions of the belt other than the capacity reserve, as the height of the cheek portions may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cuno as applied to claim 3 above, and further in view of Lecbych et al. (US 2019/0211953 hereinafter “Lecbych’”).
In regards to claim 6, Cuno discloses the clamping collar of claim 3. Cuno does not disclose the capacity reserve comprises at least one hole.
However, Lecbych teaches a similar clamping collar, having at least one hole (16) on a capacity reserve section (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the capacity reserve section with at least one hole, in order to assist with positioning of the clamp on a flange by a corresponding projection on the flange being able to engage in the hole and prevent rotation of the clamp in the circumferential direction, as taught by Lecbych at paragraph [0023].
In regards to claim 7, while Cuno and Lecbych not expressly disclose the hole extending up to the cheek portions; the size of the hole may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Cuno to have the hole extend up to the cheek portions in order to allow it be hooked onto a correspondingly sized flange projection, as the size of the hole may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 8, while Cuno and Lecbych not expressly disclose the hole width being at least 50% of the width of the belt; the size of the hole may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Cuno to have a hole with a width at least 50% of the width of the belt, as the size of the hole may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
Further with regards to claims 7, 8, and 14, it is noted In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In regards to claim 15, Cuno discloses a clamping collar comprising: 
a metal belt (1, abstract discloses metal) configured to be clamped on an object, the belt having a cylindrical circumference having a geometrical axis that defines an axial direction and having an inner recess comprising a bottom axially delimited by cheeks (2, see fig. 4) oriented towards the axis, and 
a capacity reserve (see annotated fig. above), formed by a portion of the belt configured to elongate under an effect of a clamping tension of the belt (elongation of bottom groove 3 shown between figs. 1-2), the capacity reserve being delimited, along a circumferential direction of the belt, by a first linking portion (3) and a second linking portion (3) in which the cheeks are interrupted.
Cuno does not disclose the capacity reserve comprises at least one hole.
However, Lecbych teaches a similar clamping collar, having at least one hole (16) on a capacity reserve section (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the capacity reserve section with at least one hole, in order to assist with positioning of the clamp on a flange by a corresponding projection on the flange being able to engage in the hole and prevent rotation of the clamp in the circumferential direction, as taught by Lecbych at paragraph [0023]. It is inherent in the combination that the cheek portions would be located axially on either side of the hole, as the hole would not interrupt the cheek portions. It is further inherent that as the capacity reserve elongates, so would a hole provided thereon.
In regards to claim 16, Cuno further discloses the cheek portions form convex lobes extending from the first linking portion to the second linking portion (shown in annotated fig.).
In regards to claim 17, Cuno further discloses the cheek portions form convex lobes having apexes located at mid-length of the capacity reserve, the length of the capacity reserve being the circumferential distance from the first linking portion to the second linking portion (shown in annotated fig.).

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Cuno does not disclose “the capacity reserve being configured to elongate under an effect of clamping tension of the belt”, it can be seen that in figure 2 of Cuno when the belt is under tension, the bottom groove 3, which is part of the capacity reserve, is elongated compared to the bottom groove shown in figure 2. Therefore, the capacity reserve is capable of elongation, and the claim limitation has been met. 
Applicant’s arguments regarding the amended language are moot due to the new interpretation of Cuno applied above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679          
08/16/2022